DETAILED ACTION
Applicant’s response, 05 July 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
 
Status of Claims
Claims 1-12, 14-27, and 30-33 are cancelled
Claims 13, 28-29, and 34-45 are pending.
Claims 13, 28-29, and 34-45 are rejected.
Claim 28 is objected to.

Priority
The effective filing date of the claimed invention is 10 June 2016.

Information Disclosure Statement
The information disclosure statement(IDS) submitted on 29 July 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
Claims 28 is objected to because of the following informalities. This objection is newly recited.
Claim 28 recites “…e) if the portion….that corresponds to at least 20% of the harmful, removing from the combined…”, which is a typographical error and should recite “…that corresponds to at least 20% of the harmful biological sequence…”.
Appropriate correction is required.

Claim Interpretation
The term “harmful sequence” in independent claims 13 and 28 is discussed in paragraph [0028] of Applicant’s specification and is interpreted to mean a pathogenic sequence or a sequence that encodes for a pathogenic product.
Claims 36 and 42 recite “…wherein the one or more design instructions are received at one or more time points”. Independent claims 13 and 28, from which claims 36 and 42 respectively depend, recite “…providing one or more design instructions comprising a plurality of biological sequences…”. Therefore, claims 36 and 42 are interpreted to define the process in which the provided one or more design instructions were previously received, but the claims do not require a step of receiving the one or more design instructions. See MPEP 21113 I.


Claim Rejections - 35 USC § 112(b)
The rejection of claims 36-37 and 42-43 under 35 U.S.C. 112(b) in the Office action mailed 09 July 2021 has been withdrawn in view of claim amendments received 05 July 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 28-29, and 34-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 13 and 28, and claims dependent therefrom, are indefinite for recitation of “…e) if the portion that corresponds to the at least 20% of the harmful biological sequence is detected in step c), and is not detected in step d), then….”. Claims 13 and 28 previously recite “…d) if the portion that corresponds to at least 20% of the harmful biological sequence is detected in step c), then automatically determining whether the combined sequence collectively comprises a portion that corresponds to a false-positive sequence…”. It is unclear if the portion that corresponds to a false-positive sequence detected in step d) is intended to be the same portion that corresponds to the at least 20% of the harmful biological sequence, as suggested by step e) of the claims (e.g. “the portion…is detected in step c), and is not detected in step d)…”), or if the portion that corresponds to a false-positive sequence detected in step d) can be a different portion than the portion corresponding to at least 20% of a harmful biological sequence. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0042] discloses comparing sequences found to be harmful (e.g. on the restricted list) to an unrestricted list comprising known false positives. Therefore, for purpose of examination, the portion corresponding to at least 20% of the harmful biological sequence and the portion corresponding to a false-positive sequence are interpreted to refer to the same portion of the combined sequence, as suggested by step d) and Applicant’s specification.

Response to Arguments
Applicant's arguments filed 05 July 2022 regarding 35 U.S.C. 112(b) at pg. 5, para. 3-5 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 36-37 and 42-43 under 35 U.S.C. 112(d) in the Office action mailed 09 July 2021 has been withdrawn in view of claim amendments received 05 July 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 28-29, and 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over Amirav-Drory et al.(US 20150120265-A1; Filing Date: Aug. 30, 2012; Pub. Date April 30, 2015; previously cited) in view of Kosuri et al.(Nature Methods, 11(5), pages 499-507, Pub. Date: May 2014; previously cited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claims 13 and 28, Amirav-Drory et al. discloses a method for designing nucleic acid sequences (Abstract) comprising the following steps:
Amirav-Drory et al. discloses a) providing a design module comprising a plurality of building blocks for a nucleic acid construct (i.e. one or more design instructions comprising a plurality of biological sequences) ([141]; claims 11 and 13), as recited in claims 13 and 28, wherein the building blocks comprise an expression system sequence, which can include a vector ([0018]-[0019]; [0224]), a promoter, an open reading frame, a terminator, and a Shine-Dalgarno sequence (i.e. a vector sequence and  a plurality of insert sequences) ([0018]-[0019]), as recited in claim 28.
Amirav-Drory et al. discloses b) stitching a nucleic acid construct together from the building blocks (i.e. combining at least two biological sequences, including the vector sequence and an insert sequence to generate a combined sequence in claim 28) ([0018]; Claim 11).
Amirav-Drory et al. discloses c) determining whether the nucleic acid construct (e.g. the combined sequence generated from the stitched building blocks) has greater than 50% alignment to one of harmful sequences in the database (i.e. the combined sequence corresponds to greater than 20% of harmful biological sequence) ([0178]-[0182], e.g. determining based on aligning to harmful sequence database), wherein the aligned portion includes a plurality of sequence elements in the designed nucleic acid construct (i.e. the harmful biological sequence is from more than one of the at least two biological sequences or more than one of the vector sequence and the at least one insert sequence) ([0179]). With regard to the claimed range of greater than 20%, the claimed range of greater than 50% is within the claimed range and therefore anticipates the range. See MPEP 2131.03. Further regarding the term “automatically determining”, the courts have found broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Amirav-Drory et al. discloses f) not flagging the nucleic acid construct as harmful if the nucleic acid construct does not correspond to at least 50% (i.e. at least 20%) of the harmful biological sequence ([0119]; [0182]), such that the designed nucleic acid construct is not altered ([0243]-[0248], e.g. the nucleic acid construct is altered if a portion of the nucleic acid construct is flagged), and generating synthesis protocols comprising an algorithm configured to generate a construction protocol for the unaltered nucleic acid construct ([0072]-[0074]). Amirav-Drory et al. further shows the module for generating synthesis protocols is configured to insert said designed nucleic acid construct into an organism, such that the designed nucleic acid construct (i.e. the combined sequence) is necessarily synthesized ([0075]). Accordingly, Amirav-Drory et al. discloses synthesizing the combined sequence if the combined sequence does not comprise the portion that corresponds to at least 20% of the harmful biological sequence, as recited in step e).
Regarding step d), the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. See MPEP 2111.04 II. Because the claims do not require that the condition that the portion corresponding to at least 20% of the harmful biological sequence is detected in step c), the limitation of automatically determining whether the combined sequence collectively comprises a portion that corresponds to a false-positive sequence contained in a false-positive database is not required under the broadest reasonable interpretation of the claim. 
Similarly, regarding step e), because the claims do not require that the condition that the portion corresponding to at least 20% of the harmful biological sequence is detected in step c) and is not detected in step d), the limitations of automatically generating an alert indicating the presence in the combined sequence of the portion that corresponds to at least 20% of the harmful sequence, removing from the combined sequence the portion the corresponds to at least 20% of the harmful biological sequence, and synthesizing the combined sequence without the portion that corresponds to at least 20% of the harmful biological sequence are not required under the broadest reasonable interpretation of the claims.
Regarding claims 34-35 and 40-41, Amirav-Drory et al. shows the harmful biological sequence is capable of encoding portions of viruses ([0111]) (i.e. a gene fragment that results in a pathogenic product from a viral genome when transcribed).
Regarding claims 36 and 42, Amirav-Drory et al. discloses that the one or more design instructions were received ([0140]-[0141]), which necessarily occurs at a time point.
Regarding claims 37 and 43, Amirav-Drory et al. discloses the design module (i.e. the one or more design instructions) can be created from (i.e. received from) nucleic acid designs from different genetic elements (i.e. difference sources) ([0017]).

Amirav-Drory et al. does not disclose the following limitations:
Regarding claims 13, 28, 38-39, and 44-45, Amirav-Drory et al. does not disclose that each of the biological sequences are no more than 500 bases in length as recited in claims 13 and 28, no more than 200 bases in length as recited in claims 38 and 44, and no more than 20 bases in length as recited in claims 39 and 45. However, these limitations known in the art before the effective filing date of the claimed invention as shown by Kosuri et al. 
Regarding claims 13, 28, 38-39, and 44-45, Kosuri et al. discloses a method for synthesizing designed nucleic acid constructs that are from approximately 0 to 800 bases in length (Figure 1; pg. 499, col. 2, para. 1; pg. 500, col. 2, para. 2) which includes synthesizing designed nucleic acid constructs from approximately 0 to 100 bases in length (i.e. each biological sequence of the nucleic acid construct is no more than 200 or 500 bases in length), which includes the claimed range of less than 20 bases in length (Figure 1; pg. 500, col. 1, para. 1).  Kosuri et al. further shows the different synthesis technologies have different costs based on the length of the desired oligonucleotide, including cheaper costs for shorter length sequences (Figure 1).
Further regarding the claimed range of no more than 20 bases in length in claims 39 and 45, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In this case, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Amirav-Drory et al. such that the biological sequences of the design construct are no more than 20 (i.e. no more than 200 and 500) bases in length, as shown by Kosuri et al. (Figure 1; pg. 500, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the methods of Amirav-Drory et al. and Kosuri et al. to reduce the cost of nucleic acid synthesis by using smaller length sequences no more than 20 bases in length, as shown by Kosuri et al. (Figure 1; pg. 501, col. 1, para. 1). This modification would have had a reasonable expectation of success since Kosuri et al. discloses that synthesized DNA from a designed DNA construct can range anywhere from 0 to 10,000 bases in length (Figure 1; pg. 499, col. 2, para. 1-2).

Regarding claim 29, Amirav-Drory et al. does not disclose that the biological sequences are obtained from sequencing a physical nucleic acid or protein sample. However, this limitation was known in the art before the effective filing date of the claimed invention as shown by Kosuri et al. 
Regarding claim 29, Kosuri et al.et al. further discloses using next-generation sequencing to sequence a nucleic acid sample, and further shows that while such NGS-based measurement tools have increased the ability to generate hypotheses regarding genome sequence functions, constructing desired DNA sequences is required to test these hypothesis (pg. 499, col. 1, para. 2 and col. 2, para. 1-2). Kosuri et al. further discloses sequences from natural sequences (i.e. already known/sequenced data) can be difficult to access, and synthesis is the only practical way to experimentally study them (pg. 499, col. 2, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have obtained the biological sequences shown by Amirav-Drory, from sequencing a physical nucleic acid (e.g. from natural sequences), as shown by Kosuri et al. (pg. 499:col. 1, para. 2 and col. 2, para. 1-2). One of ordinary skill in the art would have been motivated to combine the methods of Amirav-Drory et al. and Kosuri et al. to construct desired DNA sequences for testing hypotheses generated from next-generation sequencing of a sample, given synthesis is the only practical way to experimentally study some natural sequences, as shown by Kosuri et al. (pg. 499, col. 1, para. 2 and col. 2, para. 1-2). This modification would have had a reasonable expectation of success since sequencing technologies have generated large amounts of sequence information to be designed and tested, as shown by Kosuri et al. (pg. 499: col. 1, para. 2 and col. 2, para. 1-2). Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 05 July 2022 regarding 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant remarks that the combination of Amirav-Drory and Kosuri do not teach “d) if the portion that corresponds to at least 20% of the harmful biological sequence is detected in step c), then automatically determining whether the combined sequence collectively comprises a portion that corresponds to a false-positive sequence contained in a false-positive database”, as recited in amended claim 13 and 28 (Applicant’s remarks at pg. 6, para. 3 to pg. 7, para. 2).
This argument is not persuasive because the amended limitations in claims 13 and 28 pertaining to detecting a portion corresponding to a false positive sequence is not required under the broadest reasonable interpretation of the claim. As discussed in the above rejection, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. See MPEP 2111.04 II. Because the claims do not require that the condition that the portion corresponding to at least 20% of the harmful biological sequence is detected in step c), the limitation of automatically determining whether the combined sequence collectively comprises a portion that corresponds to a false-positive sequence contained in a false-positive database is not required under the broadest reasonable interpretation of the claim. As discussed in the above rejection, Amirav-Drory et al. discloses steps a)-c) and f) if the combined sequence is determined to not comprise the portion that corresponds to at least 20% of the harmful biological sequence in step c). However, steps d)-e) are not required under the broadest reasonable interpretation of the claim. 

Conclusion
No claims are allowed.
Claims 13, 28-29, and 34-45 are patent eligible for similar reasons as discussed in the Office action mailed 04 Nov. 2020. That is, independent claims 13 and 28 require either “…e)…synthesizing the combined sequence without the portion that corresponds to at least 20% of the harmful biological sequence” or “…f) synthesizing the combined biological sequence” based on whether the combined biological sequence includes a portion corresponding to a harmful biological sequence and/or the portion corresponding to the harmful biological sequence is a false positive, as claimed. Therefore, the claims integrate the recited judicial exception into a practical application.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672